Citation Nr: 0943430	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  06-30 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected sinusitis, currently rated 10 percent.  

2.  Entitlement to an increased (compensable) disability 
rating for service-connected hemorrhoids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk



INTRODUCTION

The Veteran served on active duty from June 1972 to May 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of the RO.  


FINDINGS OF FACT

1.  During the period of the appeal, the service-connected 
sinusitis is not shown to have been productive of 
incapacitating episodes, but the disability picture more 
nearly approximates that of one requiring antibiotic 
treatment and having at least six episodes per year when 
sinusitis is characterized by headaches, pain and purulence.  

2.  The service-connected hemorrhoids is shown to be 
manifested by occasional bleeding, complexes of external 
hemorrhoids with skin tags, but neither large or thrombotic 
or irreducible hemorrhoids or evidence of excessive redundant 
tissue or frequent recurrences is demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 30 percent rating 
for the service-connected sinusitis have been met for the 
period of this appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.97 including Diagnostic Code 6513 
(2009).  

2.  The criteria for the assignment of an increased, 
compensable evaluation for the service-connected hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.3, 4.7, Diagnostic Code 7336 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Notice requirements under VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part. See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in the claimant's possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  In Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the United States Court of Appeals for Veterans 
Claims (the Court) found that, at a minimum, adequate VCAA 
notice requires that VA notify the claimant that, to 
substantiate such a claim:  (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  

However, this case was recently overturned by the federal 
circuit.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. Sept. 4, 2009). (VCAA notice in a claim for increased 
rating need not be "veteran specific" and need not include 
reference to impact on daily life or rating criteria).  

In this case, the December 2005 RO letter did not meet all of 
the foregoing requirements described in Vazquez-Flores.  In 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), however, 
the United States Court of Appeals for the Federal Circuit 
held that, where VA can show that the error did not affect 
the essential fairness of the adjudication, VCAA notice 
errors would not require reversal.  

To demonstrate this, VA must show that the purpose of the 
notice was not frustrated, such as by demonstrating: (1) that 
any defect was cured by actual knowledge on the part of the 
claimant, see Vazquez- Flores v. Peake, 22 Vet. App. at 48 
("Actual knowledge is established by statements or actions 
by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law. Sanders, 487 F.3d at 889.

Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non- 
prejudicial." Vazquez-Flores v. Peake, 22 Vet. App. at 45.  

In this case, the notice defect did not affect the essential 
fairness of the adjudication.  In this regard, the Board 
notes that the December 2005 RO letter specifically informed 
the Veteran that he should submit evidence showing that his 
service-connected disabilities had gotten worse and proceeded 
to suggest documents and records that would tend to 
demonstrate this worsening.  

The Veteran was provided additional information about 
disability ratings and effective dates in March 2006 and 
again in June 2006.  The Veteran was also afforded a 
Statement of the Case dated in August 2006 that set forth the 
criteria for functional impairment, and set forth what was 
required for a higher evaluation for the Veteran's service-
connected disabilities.  38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 
4.10, 4.97, 4.114; Diagnostic Codes 6513, 7336, and the 
General Rating Formula for Sinusitis (DC's 6510 through 
6514).  

In addition, the Veteran submitted additional evidence in 
September 2006 and was issued a June 2007 supplemental 
statement of the case.  See Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006) (A timing error may be cured by a new 
VCAA notification followed by a readjudication of the claim).

VA has a duty to assist a claimant in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VCAA does not require VA to assist with a VA examination in 
claims to reopen except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f).  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  

The Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim.  The 
Board is satisfied that VA has sufficiently discharged its 
duty in this matter. 

Additionally, as the Board will discuss, the Veteran was 
provided with a VA examination in January 2006.  The report 
of this examination reflects that the examiner reviewed the 
Veteran's past medical history, recorded his current 
complaints, conducted an appropriate physical examination and 
rendered an appropriate diagnosis and opinion consistent with 
the remainder of the evidence of record.  

The Board therefore concludes that the examination is 
adequate for rating purposes.  See 38 C.F.R. § 4.2 (2009); 
see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Veteran and his representative have not contended 
otherwise.   

The Board finds that the VCAA provisions have been considered 
and complied with.  There is no additional notice that should 
be provided and there has been a complete review of all the 
evidence without prejudice to the Veteran.  As such, there is 
no indication that there is any prejudice to the Veteran by 
the order of the events in this case.  See Pelegrini, 18 Vet. 
App. 112; Bernard v. Brown, 4 Vet. App. 384 (1993).  

Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the Veteran.  See Sanders, 
487 F.3d 881.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  


Rating Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007). The analysis that 
follows is undertaken with the understanding that different 
ratings may be assigned for different time periods in this 
appeal.  


Schedular rating for Sinusitis

The Veteran contends that the 10 percent rating for his 
service-connected sinusitis does not adequately reflect the  
level of disability caused by that disorder.  Therefore, he 
maintains that an increased rating is warranted.  

After carefully considering the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
evidence also supports that claim.  Accordingly, the appeal 
will be granted to the extent indicated.  

Sinusitis is rated under 38 C.F.R. § 4.97, Diagnostic Codes 
6510 - 6514.  A 10 percent rating is warranted when there are 
one or two incapacitating episodes of sinusitis per year 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  

A 30 percent rating is warranted for three or more 
incapacitating episodes of sinusitis per year requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes of sinusitis 
per year characterized by headaches, pain, and purulent 
discharge or crusting.  

A 50 percent rating is warranted following radical surgery 
with chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  An incapacitating episode of sinusitis means one 
that requires bed rest and treatment by a physician.  38 
C.F.R. § 4.97, Note.

A review of the evidence discloses that the Veteran underwent 
recent revision endoscopic sinus surgery in September 2008 
for chronic sinusitis, refractory to maximal medical therapy.  

An October 2004 private treatment record from D.S., M.D. 
showed that the Veteran complained of intermittent thick 
left-greater-than-right-sided nasal discharge, and that he 
had chronic midfacial pain and headache.  

More recent records obtained through VA and private 
physicians show that the manifestations of the Veteran's 
sinusitis and the frequency of his episodes are increasing.  

A January 2006 VA examination diagnosed the Veteran with 
chronic rhinosinusitis, status post multiple sinus operations 
and allergic rhinitis.  The examiner further noted that the 
constant facial pain and headaches were caused by the chronic 
rhino sinusitis.  The Veteran further reported having ear 
blockage with popping and a ringing sensation.

In a February 2006 statement, the Veteran indicated that he 
suffered daily pain and purulent discharge, a need to 
constantly equalize the pressure in his ears, and trouble 
sleeping.  

A March 2007 VA treatment record noted that the Veteran had a 
thickened ethmoid and maxillary mucosa.  

In a June 2007 private treatment record, C.D.C., M.D., 
indicated that the Veteran had suffered six episodes in the 
past year and had been provided antibiotics. She also noted 
that the Veteran had complained of facial pain, dental pain 
and pressure, and maxillary pain with pressure in the cheeks, 
as well as post nasal drip and anterior rhinorrhea that was 
green and chunky.  

An October 2007 private treatment record from D.S.K, M.D. 
noted bilateral facial and upper teeth pain with purulent 
drainage.  Dr. D.S.K. recommended that the Veteran irrigate 
daily with a sinus saline solution.  That same month, J.L., 
M.D., noted that the Veteran had extensive circumferential 
mucosal thickening with partial opacification.  

A November 2008 private treatment record from Dr. C.D.C., 
noted that the Veteran continued to have recurrent acute 
sinus infections and was intolerant to all oral antibiotics.  

The Board notes that there is no reference in any record that 
the Veteran was placed on bed rest due to sinusitis.  
Additionally, despite evidence of recent endoscopic surgery, 
there is no evidence that the appellant has suffered from 
chronic osteomyelitis due to sinusitis or evidence of near 
constant sinusitis with purulent discharge or crusting.  

However, in light of the comments made by the Veteran's 
physicians, the evidence does show that the Veteran has had 
more than six episodes of non-incapacitating sinusitis per 
year manifested primarily by pain, headaches, and purulence.  

In light of the foregoing, and resolving reasonable doubt in 
the Veteran's favor, the Board finds that the manifestations 
of the service-connected sinusitis have more nearly 
approximated the criteria for the assignment of a 30 percent 
rating. 

Accordingly, for the period of the appeal, a 30 percent 
rating for sinusitis is warranted.  



Schedular rating for hemorrhoids

The Veteran contends that he has severe hemorrhoids with 
constant pain and bleeding.  He states that he has had 
several hemorroidectomies that he maintains with stool 
softeners and Preparation H.  He indicates that he has skin 
tags on his anus which cause pain and irritation.

The Veteran was thoroughly examined in February 2005 and 
again in January 2006.  The February 2005 private treatment 
records from J.S., M.D., found small hemorrhoids and noted 
that, occasionally, the Veteran had some rectal bleeding, 
otherwise it was a negative examination.  

During the January 2006 VA examination, the Veteran 
complained of intermittent pruritis ani, constipation and 
bleeding related to the hemorrhoids that he controlled by 
high-fiber diet.  An  examination revealed three complexes of 
external hemorrhoids and associated skin tags without 
evidence of fresh bleeding or thrombosis.  The anal canal 
diameter was normal as was the sphincter tone.  Excessive 
redundant tissue was not identified by the examiner.  

The Veteran's hemorrhoids are currently rated noncompensably 
disabling, which is congruent with mild or moderate 
hemorrhoids.  

Under 38 C.F.R. § 4.114, Diagnostic Code 7336 provides 
ratings for internal or external hemorrhoids. A 
noncompensable rating is warranted for mild or moderate 
hemorrhoids.  

A 10 percent disability rating is warranted for large or 
thrombotic hemorrhoids, irreducible, with excessive redundant 
tissue, evidencing frequent recurrences.  

A 20 percent disability rating is warranted for hemorrhoids 
with persistent bleeding and with secondary anemia, or with 
fissures.  The first two criteria are conjunctive.  See 
Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of the 
conjunctive "and" in a statutory provision meant that all 
of the conditions listed in the provision must be met].  

The third criterion is disjunctive.  See Johnson v. Brown, 7 
Vet. App. 95 (1994) (only one disjunctive "or" requirement 
must be met in order for an increased rating to be assigned).  

The above-cited evidence does not show hemorrhoids which are 
large or thrombotic, irreducible, with excessive redundant 
tissue, evidencing frequent recurrences.  A 10 percent 
disability rating will not be assigned.  

With respect to the criteria for 20 percent disability 
rating, the January 2006 VA examination did not indicate the 
presence of fissures, and no fissures are noted in the 
Veteran's ongoing VA and private treatment records.  In 
addition, there is no evidence of persistent bleeding with 
secondary anemia.  

Bleeding was not demonstrated upon physical examination in 
January 2006 and Dr. J.S. noted only "occasional rectal 
bleeding."  Furthermore, the Veteran has not been described 
as anemic.  The criteria for entitlement to a 20 percent 
disability rating thus have not been met.  

In short, the objective medical evidence of record indicates 
that the Veteran is not entitled to an increased disability 
rating under the applicable schedular criteria.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a compensable rating.  See Hart, supra.  

Finally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2009).  

The record reflects that the Veteran has not required 
hospitalization for the service-connected disabilities at 
issue and that the manifestations of sinusitis and 
hemorrhoids are contemplated by the schedular criteria.  None 
of the evidence shows that the manifestations of these 
disabilities are unusual or exceptional.  In sum, there is no 
indication that the average industrial impairment from the 
disability would be in excess of that contemplated by 
assigned evaluations.  Therefore, referral of this case for 
extraschedular consideration is not in order.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996). 


ORDER

An increased rating of  30 percent, but not higher for the 
service-connected sinusitis is granted, subject to the 
regulations governing the award of VA monetary benefits.  

An increased, compensable rating for the service-connected 
hemorrhoids is denied.  


____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


